DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11, 13 – 26 of U.S. Patent No. 10,692,485.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 – 40 of the instant application are similar in scope and content of claims 1 – 11, 13 – 26 of the cited patent from the same applicant.
Here is a comparison between claim 21 of the instant application and claim 13 of the cited patent.
Instant Application 16/902,992
Patent 10,692,485
Comparison
21.  A device comprising:
13. A device comprising:
Same

at least one speaker to output audio; at least one microphone to detect input audio; at least one sensor including at least one of a gyroscope, an accelerometer or a proximity sensor; a communication component to communicate using a wireless network; at least one processor; and memory including instructions operable to be executed by the at least one processor to perform a set of actions to configure the device to:
Similar
receive, from the at least one motion sensor, motion data corresponding to motion of a body part on which the device is worn; 


determine input audio data based at least on an utterance captured by the at least one microphone; and
send, to a remote device, audio data corresponding to the audio; send, to the remote device, first metadata associated with the audio data, the first metadata including a first identifier;
Similar
in response to the motion data corresponding to the wake gesture, send the input audio data to at least one speech processing component.
send, to the remote device, motion data corresponding to the sensor data; and send, to the remote device, second metadata associated with the motion data, the second metadata including the first identifier indicating that the motion 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US PAP 2014/0173440) in view of Hoy et al. (US PAP2017/0316258).
As per claims 21, 31, Dal Mutto et al. teach a device comprising: 
at least one motion sensor; at least one microphone; at least one processor; and at least one memory comprising instructions that, when executed by the at least one processor (paragraphs 50, 56), cause the device to: 
receive, from the at least one motion sensor, motion data corresponding to motion of a body part on which the mobile device (“one gesture may be a hand or finger 
waving side-to-side in one plane perpendicular to the center line of a camera.  paragraphs 51, 57, 65); 
determine the motion data corresponds to a wake gesture (paragraphs 49, 51, 57); 

in response to the motion data corresponding to the wake gesture, send the input audio data to at least one speech processing component (“selecting at least one process from the list of processes based upon the selected application command and the metadata using a natural interaction user interface system, where the metadata also includes information identifying at least one process targeted by the application 
command”; paragraph 7).
	However, Dal Mutto et al. do not specifically teach a motion of a body part on which a device is worn.
Hoy et al. disclose capturing facial, hand and motion gestures of individuals, i.e. targets or target individuals, viewed by one or more cameras is described.  The cameras in respective embodiments of the invention include both stationary cameras such as surveillance cameras, and mobile cameras such as mobile phone or tablet cameras, cameras incorporated into wearable devices such as Google Glass or cameras mounted on a vehicle or garment (paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a wearable device as taught by Hoy et al. in Dal Mutto et al., because that would help improve gesture based security technology (paragraph 1).


gesture recognition unit 312.  Hoy et al. paragraph 49).

	As per claims 23, 33, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: send the input audio data to at least one remote device comprising the at least one speech processing component (“the natural interaction interface application to transmit the audio signal to a recognition server”; Dal Mutto et al. paragraphs 41, 65).

	As per claims 24, 34, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: send, to the at least one remote device, a portion of motion data (“the processor is also configured by the natural interaction interface application to transmit the image data to a recognition server and the gesture is identified using the image data by a recognition server.”; Dal Mutto et al. paragraphs 40, 65). 



	As per claims 26, 36, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: receive, from the at least one motion sensor, second motion data; determine the second motion data corresponds to a second gesture; and
send, to the at least one remote device, data indicating the second gesture (“A second gesture may be a hand or finger drawing a circle in a second plane in line with the center line of a camera.”; Dal Mutto et al. paragraphs 40, 57).

	As per claims 27, 37, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: send, to the at least one remote device, a device identifier corresponding to the device (Dal Mutto et al. fig.3; paragraph 65).

	As per claims 28, 38, Dal Mutto et al. in view of Hoy et al. further disclose the motion data represents the device rotating about at least one axis (“cameras incorporated into wearable devices such as Google Glass or cameras mounted on a vehicle or garment.”; Hoy et al. paragraphs 32, 41).

	As per claims 29, 39, Dal Mutto et al. in view of Hoy et al. further disclose the device further comprises at least one visual indicator and wherein the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: in response to the motion data corresponding to the wake gesture, provide an output using the at least one visual indicator to indicate a connection with a second device (“detecting gestures, the natural interaction user interface system can enable the user to interact with the user interface presented via the display…These devices may be connected to a network 70.  Networked (network-connected) devices may utilize other computing devices to perform or aid in gesture or speech recognition.”; Dal Mutto et al., paragraphs 58, 65).

	As per claims 30, 40, Dal Mutto et al. in view of Hoy et al. further disclose the at least one memory further comprises instructions that, when executed by the at least one processor, cause the device to: determine the input audio data after determining the motion data corresponds to a wake gesture (“interpreting command sequences where a gesture provides semantics for a subsequent voice cue”; Dal Mutto et al., paragraph 45).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ebner teaches a method and control system for operating a motor vehicle.  Vaghefinazari et al. teach system and method for incorporating gesture .

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658